     Case 3:18-cv-00925-JLS-MSB Document 89 Filed 08/23/19 PageID.1577 Page 1 of 1

1
2
3
4
5
6
7                                UNITED STATES DISTRICT COURT
8                               SOUTHERN DISTRICT OF CALIFORNIA
9
10    AMERICAN CLAIMS MANAGEMENT, INC.,                  Case No.: 18cv925-JLS(MSB)
11                                      Plaintiff,
                                                         ORDER SETTING TELEPHONIC
12    v.                                                 DISCOVERY HEARING
13    ALLIED WORLD SURPLUS LINES
      INSURANCE COMPANY,
14
                                     Defendant.
15
16    AND RELATED COUNTERCLAIMS

17
18          Before the Court are the parties’ “Joint Motion for Determination of Discovery
19    Dispute” [ECF No. 69] and “Joint Motion for Determination of Discovery Dispute” [ECF
20    No. 73]. The Court will hold a telephonic discovery hearing to address the pending
21    motions on September 5, 2019, at 4:30 p.m. Counsel for Plaintiff is to arrange the joint
22    call to Magistrate Judge Berg’s chambers at (619) 557-6632.
23          IT IS SO ORDERED.
24    Dated: August 23, 2019
25
26
27
28
                                                     1
                                                                                      18cv925-JLS(MSB)
